USCA4 Appeal: 22-6720      Doc: 14         Filed: 11/23/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6720


        TRAVIS L. WATSON,

                            Plaintiff - Appellant,

                     v.

        JOSHUA H. STEIN; ERIK A. HOOKS; KENNETH LASSITER; CLARENCE JOE
        DELFORGE, III,

                            Defendants - Appellees.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. Loretta C. Biggs, District Judge. (1:22-cv-00289-LCB-LPA)


        Submitted: November 17, 2022                                Decided: November 23, 2022


        Before KING, QUATTLEBAUM, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Travis L. Watson, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6720      Doc: 14        Filed: 11/23/2022     Pg: 2 of 2




        PER CURIAM:

              Travis L. Watson appeals the district court’s order accepting the recommendation

        of the magistrate judge and denying relief on his 42 U.S.C. § 1983 complaint and denying

        leave to amend the complaint. We have reviewed the record and find no reversible error.

        Accordingly, we affirm the district court’s judgment. Watson v. Stein, No. 1:22-cv-00289-

        LCB-LPA (M.D.N.C. June 10, 2022). We deny Watson’s motion to consolidate this appeal

        with two of his other appeals in this court—Nos. 22-6720, 22-6691. We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                     AFFIRMED




                                                    2